Citation Nr: 9905583	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO rating action of March 1998 which 
granted the veteran's claim for service connection for PTSD 
and assigned that disability a 30 percent rating.

The file contains a transcript of the veteran's Huntington, 
West Virginia, November 1998 videoconference hearing before a 
member of the Board in Washington, D.C.  At his hearing, the 
veteran submitted additional evidence and waived his right to 
review by the RO.


REMAND

The veteran contends that his service-connected PTSD has 
become worse and that the disability due to this disorder is 
now more severe than indicated by the current 30 percent 
rating.  Specifically, the veteran asserts that his PTSD 
causes panic attacks three to four times per week, difficulty 
understanding complex commands, memory loss, problems with 
judgment and abstract thinking, and anger and a lack of 
control which make him no longer able to work.  

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

The Board notes that the last VA examination in December 1997 
found that the veteran's service-connected PTSD resulted in a 
Global Assessment of Functioning (GAF) Scale score of 60.  
Objective findings included abundant and coherent speech, 
goal-directed thoughts, full affect, labile mood, and grossly 
preserved cognitive functions without claims of suicidal or 
homicidal ideation or audiovisual hallucinations.  Since that 
1997 VA examination, however, additional evidence has been 
submitted which appears to indicate that the veteran's PTSD 
is, in fact, more severe.  Subsequent VA records from the 
Mental Health Service (MHS) reported "chronic and severe" 
PTSD (January and March 1998).  Adding to the apparent 
disparity in findings, the more recent records also report 
additional, more severe symptomatology including: anxiety 
with constricted affect, depressed mood, and shaky but 
relevant speech (January 1998 MHS record); anxiety, 
nervousness, hypervigilence, and suspiciousness (February 
1998 letter from the MHS); and depressed mood, anxiousness, 
with blunted affect (September 1998 MHS record).

In light of the complaints of additional symptomatology, 
which could warrant a higher rating, and the conflicting 
medical evidence regarding the current severity of the 
veteran's PTSD, the veteran should be afforded a new VA 
examination for his PTSD.  Caffery v. Brown, 6 Vet.App. 377 
(1994).

The Board further notes that since the veteran was last 
examined, there may be additional medical evidence available 
that is not already on file.  Copies of any records of 
ongoing treatment for PTSD should be obtained and associated 
with the claims file.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Veterans Appeals (Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder. he facts found - 
"staged" ratings.  The RO has not consider whether staged 
ratings are appropriate in this case and must do so.

In view of the forgoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. §  
5107 (West 1991), this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names and addresses of all health care 
providers (VA and non-VA) who have 
treated or examined him for his 
psychiatric disorder since December 1997, 
and he should also list the dates of 
treatment.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted by the RO and asked to submit 
copies of all related medical records.  
All records obtained should be associated 
with the claims folder. 

2.  With the additional information on 
file, the veteran should be scheduled for 
a VA psychiatric examination in order to 
determine the severity of his PTSD.  The 
severity of disability due to PTSD should 
be identified and evaluated separate from 
any disability due to any other, 
nonservice-connected psychiatric 
disorders found.  In connection with the 
evaluation of the veteran, the examiner 
should carefully review the claims 
folder.  All indicated tests must be 
conducted and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to PTSD.  The examiner 
should comment on whether PTSD is 
currently a viable diagnosis and/or 
whether symptomatology from this disorder 
are manifestations of any other 
psychiatric diagnosis rendered.  Reasons 
for any conclusions reached should be set 
forth.  The examiner should also provide 
an opinion on the degree of social and 
industrial impairment due to the service-
connected PTSD.  The examiner should 
assign a numerical score on the GAF 
Scale, provided in the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
include a definition of the numerical 
score assigned, and estimate the 
percentage of disability due to PTSD.  

3.  Then, after any further development 
deemed appropriate, the RO should review 
the issue on appeal.  The RO should 
consider whether staged ratings are 
appropriate in this case, in accordance 
with the decision of the Court discussed 
above.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
furnished with the opportunity to 
respond.  The SSOC should contain a 
summary of any new evidence relating to 
the issue on appeal received since the 
June 1998 statement of the case, a 
summary of the applicable laws and 
regulations, and an explanation of how 
such laws and regulations affect the RO's 
decision.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


